I wish at the outset to
congratulate you on your election as President of the
sixtieth session of the United Nations General
Assembly and also for the excellent manner in which
you and your Bureau are steering the work of this
session. I would like to assure you of my delegation’s
full support. I further commend His Excellency
Mr. Kofi Annan, our Secretary-General, for the
dynamic and sterling leadership of the United Nations.
The theme of this session is germane to the
proposals for reform of the Organization. There is the
imperative of taking stock of its strengths and weaknesses
so that we can create a better future. Within the context of
this theme, the Secretary-General, through his report
entitled “In larger freedom”, has made important
proposals that will make the United Nations more
effective and credible. The proposals aim at enabling the
United Nations to provide the required leadership in the
implementation of the global development agenda and
the Millennium Development Goals (MDGs).
My country, Malawi, has followed closely the
debate on the report. I feel that, from the diverse
opinions that have been expressed, a consensus is
emerging on the need to implement United Nations
reforms and make the Organization respond more
effectively to the challenge of change.
Let me, however, express the view that, in
addition to the reform of the Security Council, there
are other equally important reforms of the United
Nations that are critical to the realization of the global
development agenda. I will turn to these later. For the
moment, it is critical that we remain focused so that all
elements of the reform receive our undivided attention.
Mr. President, let me assure you that Malawi
appreciates the role played by the international
community and the United Nations in the efforts to
eradicate poverty and promote development and
prosperity for all. The just-ended High-level Plenary
Meeting is one such initiative that offers great hopes
for the way forward. However, previous experience has
taught us that a lot is generally said and promised
within the United Nations, but little or nothing is
delivered. It is my earnest hope that the outcome of
this session will not turn out to be another talk show.
Malawi faces serious problems in instituting an
effective system of political and economic governance.
2

My country continues to face critical challenges in
determining our political agenda, which in turn affect
our development efforts. We still face extreme poverty,
food shortages, hunger and malnutrition. HIV/AIDS
continues to claim more lives. Malaria is still killing
millions each year.
Over and above these problems, we face
mounting domestic and external debt, an unfair and
inequitable global trading system and the prevalence of
conflicts and political instability. We therefore feel that
for any United Nations reforms to be meaningful, we
need assistance in the areas of good governance.
In Malawi, we are promoting good governance by
pursuing sound macro-economic policies, reduction in
public expenditure, bench-marking the activities and
performance of the civil service and fighting corruption
at all levels. We have also instituted effective reforms
of the private sector, and through dialogue the business
community is now responding positively to economic
and social reforms. In many of these reforms, I can say
that we have made a good beginning.
It is for this reason that my Government
welcomed the establishment of the African Peer
Review Mechanism under the New Partnership for
Africa’s Development (NEPAD) of the African Union.
Our accession to the African Peer Review Mechanism
is a manifestation of our desire to adopt policies and
practices that emphasize accountability and
transparency in public sector management.
Malawi has made efforts to implement the
Millennium Development Goals. Our report, entitled
“Malawi and the Millennium Development Goals:
challenges and achievements”, has been circulated.
However, my country is facing severe constraints in
implementing the MDGs because we are allocating a
significant amount of limited resources to servicing
external debt and for managing the HIV/AIDS
pandemic, at the cost of the social and economic
transformation necessary to fight poverty.
Malawi, therefore, supports the proposal to find
comprehensive and durable solutions to the external
debt problem. In this regard, we welcome the recent
proposal by the G-8 to cancel 100 per cent of
outstanding debt owed by 18 countries, including 14
from Africa. I would like to appeal to all creditors to
follow this noble example, because debt cancellation
has the potential to assist the poor countries in
achieving the MDGs and, hence, attaining national
economic recovery and economic transformation.
Another challenge for Malawi is that my country
finds it hard to be integrated into the global trading
system, partly due to the lack of products that meet
high quality standards, but also due to an unfair and
inequitable global trading system. We therefore join the
appeal for the speedy completion of the World Trade
Organization Doha Round of multilateral trade
negotiations in order to assist poor countries, such as
Malawi, to benefit from global trade. Furthermore,
there is need to provide immediate duty-free and
quota-free market access for all exports from the least
developed countries, including the elimination of all
non-tariff barriers, such as trade distorting subsidies
and domestic support, especially in agriculture, by
developed countries.
In the African perspective, development efforts
have also been heavily undermined by the prevalence
of conflicts and political instability in many parts of
the continent. Realizing this, we in Africa have taken
bold and far-reaching initiatives to promote peace and
security on the continent. For instance, my own
country, Malawi, has participated in peacekeeping
activities in Liberia, the Sudan and the Democratic
Republic of the Congo.
I commend the role played by the United Nations
Security Council and the G-8 in supporting the African
Union’s initiatives in conflict resolution and
management. I also wish to draw the attention of this
Assembly to the fact that peacekeeping in Africa
constitutes the bulk of the Security Council’s work. I
therefore earnestly believe that the role of the United
Nations in Africa can be enhanced by encouraging
Africa’s representation in the Security Council. In that
regard, Africa’s call for the expansion of the Security
Council should be supported by the international
community.
The HIV/AIDS pandemic poses serious social
and economic challenges to Africa. However, the
General Assembly may be interested to know that
Malawi is one of the few success stories in managing
the HIV/AIDS pandemic. The people of Malawi have
welcomed the provision of voluntary counselling and
of free anti-retroviral drugs. For instance, since the
middle of last year, we have established more than 30
anti-retroviral clinics throughout the country and have
treated many people. We expect that by this time next
3

year, we will have been able to treat more than 80,000
people.
I therefore welcome the call at the High-level
Plenary Meeting to provide, as a priority, assistance for
HIV/AIDS prevention, care and treatment in African
countries on a grant basis. I also welcome the emphasis
placed on the need to encourage pharmaceutical
companies to make anti-retroviral drugs affordable and
accessible in Africa. My Government appeals for more
funding to enable us to adopt a holistic approach that
takes into account the medical, economic, political and
social impacts of HIV/AIDS on the implementation of
the Millennium Development Goals.
I take this opportunity to commend all countries
that continue to make contributions to the Global Fund
to Fight AIDS, Tuberculosis and Malaria. The Fund
has enabled Malawi to introduce free anti-retroviral
treatment programme for those infected by HIV/AIDS.
In terms of agriculture and food security, Malawi
has not fared well this year. My country is facing
severe food shortages owing to the drought that we
have had since January this year. As a result of a very
poor harvest, we shall require approximately 270,000
metric tons to feed some 4.2 million people who will
be in need of food until the next harvest season,
sometime in April or May next year. I therefore appeal
to the world community to help us to obtain more food
sources for our people.
I am grateful for the pledges of relief food
assistance made by our cooperating partners such as
the World Food Programme, the British Government,
the European Union, the Japanese Government, the
United States Government, the Belgian Government
and the Norwegian Government. We are also grateful
to the Secretary-General for the special appeal he has
made for Southern Africa.
I am pleased to announce that the people of
Malawi are also doing something to feed themselves.
We have made provision in our budget to buy food for
our people. We have also established a Feed-the-Nation
Fund, through which people in Malawi from all walks
of life are making voluntary donations to purchase
food for the poorest of the poor. The response has been
overwhelming.
With a view to a medium- to long-term solution,
we have adopted concrete policies aimed at reducing
our dependence on rain-fed agriculture. We have
established a full ministry responsible for water
development and irrigation. We look forward to
technical assistance from those countries that have
expertise in the area of irrigation.
Turning to the subject of United Nations reform, I
wish to bring to the attention of the General Assembly
an important aspect of reform of the Organization,
concerning the determination of eligibility for United
Nations membership. As members are aware, the
Universal Declaration of Human Rights guarantees the
right of all the world’s peoples to belong to the United
Nations and that no country should be denied
membership in the Organization. Malawi believes that
the United Nations was founded on the principle of
inclusivity in its membership.
That is why we in Malawi call for the admission
of the Republic of China (Taiwan) as a Member of the
United Nations. That request is made on the premise
that, following the collapse of communism in Eastern
Europe and in the Soviet Union, the new States that
emerged therefrom expressed their desire to become
sovereign and independent Members of the United
Nations. They were granted membership. That was a
political decision. In the same way, when the Socialist
Federal Republic of Yugoslavia broke up into the
separate States of Bosnia and Herzegovina, Croatia,
Macedonia, Serbia and Montenegro and Slovenia, each
State was admitted into the United Nations. That also
was a political decision. Czechoslovakia broke up into
the Czech Republic and Slovakia, and each of those
States was admitted into the United Nations. In South-
East Asia, Singapore pulled out of the Federation of
Malaya and became a Member of the United Nations.
Later, East Timor broke away from Indonesia and was
also admitted as a Member. Those were political
decisions.
The Government of Malawi is therefore puzzled
that the Republic of China (Taiwan), which took a
similar political decision, is denied membership in the
United Nations. How can the United Nations stand for
equity and justice when it is denying membership to
more than 23 million people who contribute
significantly to global trade and development? How
can the United Nations justify its denial of membership
to Taiwan when, in fact, the countries listed above
were admitted? Why is Taiwan being discriminated
against in the United Nations?
4

Unless those questions are honestly answered,
observers will conclude that the United Nations is
applying a double standard. The Government of
Malawi believes that the United Nations should use the
same standard to grant membership to the Republic of
China. I therefore appeal to the United Nations,
through you, Mr. President, to extend membership to
the Taiwanese people in the same way as it has done
for countries of Eastern Europe and South-East Asia.
That would enable the dynamic and resourceful people
of Taiwan to play their rightful role in global affairs,
industrialization, trade and development. I believe that
the admission of the Republic of China (Taiwan) into
the United Nations would also bring credibility to the
Universal Declaration of Human Rights.
Long live the United Nations!